PER CURIAM.
We consider the trial court’s order in this case as disposing of the entire action filed by appellant. We affirm the denial of appellant’s petition for writ of habeas corpus ad testificandum. To the extent that the court’s order disposed of appellant’s cause of action under 42 U.S.C.A. § 1983, which appears to be alleged, we reverse and remand to require appellees to respond to this complaint and for further proceedings thereon, including transferring the cause to the appropriate division of the circuit court.
WARNER and PARIENTE, JJ., and SMITH, FREDRICKA G., Associate Judge, concur.